United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 17, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 04-50668
                        Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ALFONSO MENCHACA-MORENO, also known
as Alfonso Amundo Menchaca,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. 3:03-CR-2209-ALL-KC
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Alfonso Menchaca-

Moreno raises arguments that are foreclosed by Almendarez-Torres

v. United States, 523 U.S. 224, 235 (1998), which held that a

prior conviction is a sentencing factor under 8 U.S.C.

§ 1326(b)(2) and not a separate criminal offense, and by United

States v. Pineiro, 377 F.3d 464, 465-66 (5th Cir. 2004), petition

for cert. filed (U.S. July 14, 2004) (No. 04-5263), which held

that Blakely v. Washington, 124 S. Ct. 2531 (2004), does not


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-50668
                               -2-

apply to the United States Sentencing Guidelines.   The

Government’s motion for summary affirmance is GRANTED, and the

judgment of the district court is AFFIRMED.